Title: To James Madison from Gabriel Christie, 15 October 1802 (Abstract)
From: Christie, Gabriel
To: Madison, James


15 October 1802, Havre de Grace. Has received JM’s 9 Oct. letter [not found]. Wishing to write soon to his son in England respecting the appointment, gives information to better enable the president to judge his son’s merits. His son, who is twenty-two, has served as an apprentice to a Philadelphia mercantile house, has sailed to China, and has been taken into partnership by a Madeira merchant resident in London. He will soon depart for Madeira to settle there and only waits in England for information on his application. “Altho I think him fully competent to transact mercantile affairs,… I must beg you to inform the President, that should any other applicant be in his V[i]ew whoes pretentions he may think superior I shall not murmer at his decision. I hope I shall be found amongest the last men in america who wd wish the President to committ himself by making any improper Appointments to gratify his personal Friends. The tongue of calumney which has already been two active in attempting to destroy his Fame would in that case have real matter to proceed upon.” Offers his respects to Mrs. Madison.
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Christie”). 3 pp.



   
   For Christie’s efforts to secure his son Charles a consular appointment, see Christie to JM, 20 Mar., 14 Apr., and 30 Sept. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:52–53, 128–29, 605).


